DAVIES, Judge
(concurring in part, dissenting in part).
I concur entirely with the decision to reverse the district court order. Wright County cannot be held to be the residence of T.P. under Minnesota Statutes chapter 256G.
I would, however, remand to the trial court for a determination of the financial responsibility as between Crow Wing County and Cass County. Minn.Stat. § 256G.07, subd. 1, requires that, to change the county of obligation from one county to another, there be an uninterrupted two-month residence in the new county. There was no finding to that effect in the district court order. Until that finding is made, the residence remains in Crow Wing County and Crow Wing County continues to be the county bearing financial responsibility for T.P. I do not find evidence in the record showing that T.P. established a residence for any consecutive two-month period in Cass County.
Further, as a matter of policy, a county should not escape financial responsibility for the social services needed by a juvenile like T.P. by simply losing track of her, as Crow Wing County did here.